Citation Nr: 9918160	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  96-13 747A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
prescriptions expenses purchased from private sources on 
September 5, 1995, and September 8, 1995.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from June 1947 to May 
1948.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a September 1995 
rating decision of the Chief, Medical Administration Service 
(MAS), of the Bay Pines, Florida, Department of Veterans 
Affairs (VA) Medical Center (VAMC).  This VAMC is serviced by 
the Regional Office (RO) in St. Petersburg, Florida.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
agency of original jurisdiction.

2.  The veteran is 100 percent permanently and totally 
disabled as a result of his anxiety reaction with dysthymic 
disorder.

3.  In September 1995, the veteran purchased a prescription 
medication that was not available through the VA pharmacy.  

4.  Although the veteran is 100 percent disabled for a 
service-connected disability, the purchase of the 
prescription, that was used in treating the veteran's 
psychiatric condition, was not accomplished as a result of an 
emergency situation.


CONCLUSION OF LAW

The appellant's claim for entitlement to payment or 
reimbursement of unauthorized prescriptions expenses 
purchased from private sources on September 5, 1995, and 
September 8, 1995, is not well-grounded.  38 U.S.C.A. 
§§  1728, 5107 (West 1991 & Supp. 1998); 38 C.F.R. § 17.120 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In 1988, the veteran was issued a VA fee basis identification 
card for the treatment of his service-connected psychiatric 
condition.  A fee basis identification card is issued to a 
veteran so that the veteran may obtain medical treatment and 
medications from a non-VA health provider.  Five years later, 
the veteran's service-connected anxiety disorder was 
increased from 30 to 100 percent disabling.  Then in 
September 1995, after obtaining a prescription from a private 
physician, the veteran presented the prescription to the VAMC 
pharmacy for the filling thereof.  The medication requested 
was Serzone(tm).  This medication was found not to be in the VA 
pharmacy formulary and four different similar medications 
were suggested for substitution.  

Per the veteran, these medications were not acceptable and he 
subsequently purchased the medications through a private 
concern.  The cost for these medications was $24.00.  The 
veteran has come before the VA requesting reimbursement of 
the $24.00 stating that the cost was warranted.  Although the 
RO has denied his claim, he has asked that the Board overturn 
the RO's decision and issue a decision in his favour.

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1998).  In order to establish a "well grounded" claim, an 
appellant needs to provide evidence relevant to the 
requirements for that claim of sufficient weight to make the 
claim plausible or meritorious on its own and capable of 
substantiation.  Franko v. Brown, 4 Vet. App. 502, 505 
(1993); Tirpak v. Derwinski, 2 Vet. App. 609, 610-611 (1992); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

The Board notes at the outset that the regulation sections 
pertinent to this case were renumbered in 1996.  For example, 
the regulations set forth in the statement of the case, i.e., 
17.80 and 17.80a, are now numbered as sections 17.120 and 
17.121, respectively.  No substantive changes were made in 
the regulations at the time of the renumbering in 1996.  
Accordingly, the Board concludes that remand simply to issue 
a new statement of the case because of the 1996 renumbering 
of the regulations is not warranted because the statement of 
the case did provide due process of law by informing the 
veteran of the substance of the relevant regulations.  VA 
O.G.C. Prec. Op. 11-97 at 3-4 (Mar. 25, 1997); Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993); Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991); see Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided); see also 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); cf. 
Brady v. Brown, 4 Vet. App. 203, 207 (1993) (a remand is 
unnecessary even where there is error on the part of VA, 
where such error was not ultimately prejudicial to the 
veteran's claim).

In order for the veteran to be entitled to payment or 
reimbursement of medical expenses that were incurred at a 
private hospital, without prior authorization from VA, all of 
the following criteria must be satisfied:

(a)  The treatment rendered was either:

(i)  for an adjudicated service-connected 
disability, or

(ii)  for a nonservice-connected 
disability associated with and held to be 
aggravating an adjudicated service-
connected disability, or

(iii)  for any disability of a veteran 
who has a total disability, permanent in 
nature, resulting from a service-
connected disability; and

(b)  That a medical emergency existed of 
such nature that delay would have been 
hazardous to life or health; and

(c)  That no VA or other Federal 
facilities were feasibly available and an 
attempt to use them beforehand or obtain 
prior authorization from VA for the 
services required would not have been 
reasonable, sound, wise, or practicable, 
or treatment had been or would have been 
refused.

[Emphasis added].  38 U.S.C.A. § 1728 (West 1991 & Supp. 
1998); 38 C.F.R. § 17.120 (1998) (which was formerly codified 
as 38 C.F.R. § 17.80).  The United States Court of Appeals 
for Veterans Claims, formerly the United States Court of 
Veterans Appeals, and hereinafter the Court, has observed 
that given the use by Congress of the conjunctive "and" in 
the statute, "all three statutory requirements would have to 
be met before reimbursement could be authorized".  Malone v. 
Gober, 10 Vet. App. 539, 542 (1997), citing Cotton v. Brown, 
7 Vet. App. 325, 327 (1995).  In other words, failure to 
satisfy any one of the three criteria listed above precludes 
the VA from paying unauthorized medical expenses.  Hayes v. 
Brown, 6 Vet. App. 66, 69 (1993).

Therefore, the elements of a well grounded claim of 
entitlement to payment or reimbursement of unauthorized 
medical expenses are: 

(1)  evidence that the treatment was for 
a service-connected disability, 

(2)  evidence that the treatment was for 
a medical emergency, and 

(3)  evidence that federal facilities 
were unavailable. 

38 C.F.R. § 17.120 (1998).

As stated above, the veteran is service-connected for a 
psychiatric disorder and it has been evaluated as 100 percent 
disabling.  To alleviate the symptoms and manifestations of 
the condition, the veteran has been prescribed various 
medications including Serzone(tm).  Yet, there is no medical 
opinion of record that shows that care and services were 
rendered in a medical emergency of such nature that delay 
would have been hazardous to life or health.  That is, there 
is no medical evidence, besides the undocumented statements 
of the veteran, that shows that the substitution of Serzone(tm) 
with another similar drug would have caused a medical 
emergency that would have been hazardous to the veteran's 
health.  Since there is no medical evidence that shows that 
the appellant's treatment was for an emergent condition, the 
appellant has not submitted evidence sufficient to constitute 
a plausible claim.

The appellant insinuates that his condition was necessary and 
emergent.  However, where a claim involves issues of medical 
fact, such as medical causation or medical diagnoses, 
competent medical evidence is required.  Grottveit v. Brown, 
5 Vet App. 91, 92-93 (1993).  Lay persons are not qualified 
to render a medical opinion concerning medical issues.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  The 
appellant has not submitted competent medical evidence 
demonstrating that his condition was emergent when the 
prescriptions were filled at the non-VA pharmacy facility, 
nor has he demonstrated that he is qualified to render 
medical opinions.

The Board has thoroughly reviewed the claims file, but finds 
no evidence of a plausible claim.  As competent medical 
evidence does not show that the prescriptions were required 
treatment for an emergent condition, the Board finds that the 
claim fails to show the elements of a well-grounded claim of 
entitlement to payment or reimbursement of unauthorized 
medical expenses.  Because the appellant has not met his 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded, it must be denied.

Where a veteran has not met the burden of presenting evidence 
of a well-grounded claim, VA has no duty to assist him any 
further in developing facts pertinent to his claim.  38 
U.S.C.A. § 5107(a) (West 1991 & Supp. 1998); 38 C.F.R. § 
3.159 (1998).  However, where a claim is not well grounded, 
it is incomplete and, depending on the particular facts of 
the case, VA may be obligated under 38 U.S.C.A. § 5103(a) 
(West 1991 & Supp. 1998) to advise the claimant of the 
evidence needed to complete his application.  Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995).  In this case, however, VA 
has complied with this obligation in the April 1996 Statement 
of the Case.

Although the MAS did not specifically state that it denied 
the appellant's claim on the basis that it was not well-
grounded, the Board concludes that this was not prejudicial 
to the veteran.  See Edenfield v. Brown, 8 Vet. App 384 
(1995) (en banc) (where a Board decision disallows a claim on 
the merits and the Court finds the claim to be not well 
grounded, the appropriate remedy is to affirm the Board's 
decision on the basis of nonprejudicial error).  The Board, 
therefore, concludes that denying the appeal of the 
appellant's claim because the claim is not well-grounded is 
not prejudicial to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).



ORDER

Entitlement to payment or reimbursement of unauthorized 
prescriptions expenses purchased from private sources on 
September 5, 1995, and September 8, 1995, is denied.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals



 

